        CASE 0:20-cr-00196-ADM-BRT Doc. 23 Filed 09/29/20 Page 1 of 7




                        UNITED STATES DISTRICT COURT
                            DISTRICT OF MINNESOTA
                        Criminal No. 20-CR-196 (ADM/BJT)


 UNITED STATES OF AMERICA,

                      Plaintiff,

        v.                                  GOVERNMENT’S MEMORANDUM IN
                                            SUPPORT OF MOTION FOR DETENTION
 ABDELHAMID AL-MADIOUM,

                      Defendant.

      The United States of America, by and through its attorneys, Erica H. MacDonald,

United States Attorney for the District of Minnesota, and Andrew R. Winter, Assistant

United States Attorney, submits the following memorandum in support of its motion for

detention.

                                   Procedural History

      On September 16, 2020, the defendant made his initial appearance in the District of

Minnesota on allegations that he Provided and Attempted to Provide Material Support to a

Designated Foreign Terrorist Organization, in violation of Title 18 U.S.C. Section 2339B.

Upon the government’s oral motion, the Court ordered the defendant detained pending a

detention hearing now scheduled for Tuesday, September 29, 2020.

                                          Facts

      In July of 2015, the defendant abandoned his family in the middle of the night to

join ISIS, a designated foreign terrorist organization known for its brutality and its many

atrocities. The defendant – while on vacation in Morocco – used a debit card to purchase a
           CASE 0:20-cr-00196-ADM-BRT Doc. 23 Filed 09/29/20 Page 2 of 7




visa and a plane ticket to Turkey where he then journeyed to that country’s border with

Syria. Aided by smugglers, the defendant made his way into ISIS territory and eventually

to Iraq. The defendant’s family would hear nothing from him until late in August of 2015,

at which time he called home to report that he was located in Mosul - an area controlled

exclusively by ISIS in 2015. For the next four years, the defendant was an active member

of ISIS, moving between Mosul, Raqqa, and Aleppo – all strongholds for the terrorist

organization.

          Documents recovered in Mosul by members of the United States military show that

the defendant was assigned an ISIS census number, was on the payroll of the terrorist

organization, and that by 2016 was assigned to ISIS’ Abu Mutaz al-Qurashi Division and

its Tariq Bin Ziyad Batallion. These documents evidence that Al-Madioum was a soldier

who was injured resulting in a transfer by the “Medical Committee for Prisoner, Martyr,

and Disabled Personnel Affairs.” In media interviews following his capture, the defendant

admitted that he appeared in ISIS propaganda videos in which he criticized the United

States.

          Not until March of 2019 – a time by which ISIS had been territorially reduced to a

small village on the Syria-Iraq border – was Al-Madioum captured when he surrendered to

Syrian Democratic Forces personnel in Baghouz, Syria. When he did so, however, the

defendant lied about his name and his nationality which he later admitted was designed to

prevent his return to the United States.

          Pretrial Services has recommended that the defendant be detained pending trial

based upon his danger to the community and the risk of flight.
                                              2
        CASE 0:20-cr-00196-ADM-BRT Doc. 23 Filed 09/29/20 Page 3 of 7




                                    Legal Framework

       Upon the government’s motion for detention, a judicial officer must conduct a

detention hearing to determine whether any condition or combination of conditions of bond

will reasonably assure the appearance of the person and the safety of any other person and

the community. See 18 U.S.C. § 3142(f)(1)(E). Pretrial detention shall be ordered upon

either (1) a showing by clear and convincing evidence that release will result in a danger

to the community; or (2) a showing by a preponderance of the evidence that release will

result in a serious risk of flight. See United States v. Abad, 350 F.3d 793, 797 (8th Cir.

2003); United States v. Sazenski, 806 F.2d 846, 848 (8th Cir. 1986).

       Under 18 U.S.C. § 3142(e)(3), there is a rebuttable presumption that the defendant

be detained. The rebuttable presumption arises when there is probable cause to believe that

the defendant (1) committed an offense listed in 18 U.S.C. § 2332b(g)(5)(B), and that

offense carries a maximum term of imprisonment of 10 years or more. See 18 U.S.C. §

3142(e)(3)(B) and (C). The charge alleged in the complaint is listed in 18 U.S.C. §

2332b(g)(5)(B) and carries a maximum sentence of 20 years’ imprisonment. As noted in

United States v. Abad, 350 F. 3d 793, 798 (8th Cir. 2003), the rebuttable presumption places

a limited burden of production on the defendant. 1 However, even when the defendant meets

his burden, the presumption does not simply disappear:


1
 Bail hearings are typically informal affairs, and not a substitute for trial or discovery.
Few detention hearings involve live testimony; most proceed on proffers. United States v.
Abuhamra, 389 F. 3d 309, 321, n. 7 (2nd Cir. 2004). The government, as the defendant,
may proceed by proffer at a detention hearing. See e.g., United States v. El-Hage, 213 F.
3d 74, 82 (2nd Cir. 2000) (while the defendant may present his own witnesses and cross
examine any witnesses that the government calls, either party may proceed by proffer and
                                             3
        CASE 0:20-cr-00196-ADM-BRT Doc. 23 Filed 09/29/20 Page 4 of 7




              The presumption remains as a factor because it is not simply an
              evidentiary tool designed for the courts. Instead, the presumption
              reflects Congress’s substantive judgment that particular classes of
              offenders should ordinarily be detained before trial.

United States v. Stone, 608 F. 3d 939, 945 (6th Cir. 2010). In fact, the presumption does

not disappear when a defendant produces some rebuttal evidence and should continue to

be weighed with other factors. United States v. LaFontaine, 210 F. 3d 125, 130-31 (2nd

Cir. 2000).

       Next, 18 U.S.C. § 3142(g) sets out a non-exhaustive list of factors this Court should

consider in deciding whether to release or detain a defendant pending trial. Those factors

include (1) the nature and circumstances of the offenses charged; (2) the weight of the

evidence against the person; (3) the history and characteristics of the person; and (4) the

nature and the seriousness of the danger to any person or the community that would be

posed by the person’s release.

       Finally, the Court must apply the appropriate standard of proof. Dangerousness to

the community is established under a clear and convincing standard, while risk of flight is

established by a preponderance of the evidence. 18 U.S.C. § 3142(f); United States v.

Kisling, 334 F. 3d 734, 735 (8th Cir. 2003).



                                        Argument



the rules of evidence do not apply); United States v. Smith, 79 F. 3d 128, 129-10 (D.C. Cir
1996) (“every circuit to have considered the matter has. . .permitted the government to
proceed by way of proffer” (citations omitted)). See also United States v. Gaviria, 828 F.
2d 667, 669 (11th. Cir. 1987).
                                               4
         CASE 0:20-cr-00196-ADM-BRT Doc. 23 Filed 09/29/20 Page 5 of 7




   I.      There Are No Conditions or Combination of Conditions of Release
           That Reasonably Assure the Safety of the Community or Mitigate the
           Risk of Flight

        The totality of the evidence concerning both the charged offense and the history and

characteristics of the defendant supports the conclusion that detention is warranted. In

addition to this overwhelming quantity of evidence of dangerousness, the government

believes that the defendant cannot, as he is required to do, rebut the presumption that there

are no conditions that would ensure his appearance in court.

        A. The Nature and Circumstances of the Offense

        The offense alleged in the Indictment involves the defendant’s surreptitious

abandonment of his family in the middle of the night to join the single most deadly terrorist

organization in modern times. The evidence shows that he was employed as a soldier for

the organization, married twice during his tenure with the terrorist group, bore children,

received a stipend, and failed to leave the terrorist organization for over four years. When

he was captured, he lied about his identity to avoid his return to the United States. If the

defendant is convicted of the charge set forth in the Indictment, the guidelines call for a

240-month sentence. Notably, this lengthy term of incarceration provides the defendant

with a strong motive to flee if he were to be released by this Court.

        B. The Weight of the Evidence

        The weight of the evidence against the defendant is very strong. The government’s

evidence includes, but is not limited to: 1) hand-written notes found in his St. Louis Park

home evidencing his detailed planning for this crime and his allegiance to ISIS; 2) travel

records showing his movements from Minnesota to Morocco to Turkey where he, by his
                                             5
        CASE 0:20-cr-00196-ADM-BRT Doc. 23 Filed 09/29/20 Page 6 of 7




own admission, was smuggled across the border by members of ISIS’ network; 3)

battlefield documents evidencing his role as a soldier for ISIS; 4) multiple statements to

FBI agents and media outlets admitting his membership in ISIS; and 5) his capture in

Baghouz, Syria – a town considered to be ISIS’ final stronghold.

      C. The History and Characteristics of the Defendant

      The defendant was a high-school graduate with a year of college under his belt when

he transformed himself into an active member of a deadly terrorist organization. He

willingly fled his home, his family, his community, and his life as a United States citizen

to support an extraordinarily radical and murderous group. During interviews with media

members and the FBI, he shows little remorse and litters the interviews with self-serving

statements about wanting to render aid to the injured. The defendant did admit, however,

that before absconding from his family he knew of the atrocities alleged to have been

committed by ISIS.




                                            6
        CASE 0:20-cr-00196-ADM-BRT Doc. 23 Filed 09/29/20 Page 7 of 7




       D. The Nature and Seriousness of the Danger to any Person or the Community

       Given the nature of the allegation in the Indictment and the deadly acts committed

by the organization the defendant willingly joined, the danger to any person and the

community if the defendant is released cannot be overstated. ISIS has indeed made public

commands to its followers to commit violent acts against its enemies wherever they are

found – to include inside the United States. While the defendant has lost a limb in service

to ISIS, this Court should not assume that the defendant has lost his intent or desire to

support the single most dangerous terrorist organization in existence today.

                                        Conclusion

       In sum, taking into account the statutory presumption, the § 3142 factors, the totality

of the circumstances of this case, and the defendant’s history, there are no conditions or

combination of conditions that will reasonably assure the appearance of the defendant as

required or the safety of any other person and the community if the defendant were to be

released on bond. The United States respectfully requests that the Court grant its motion

and order Abdelhamid Al-Madioum detained pending the proceedings of this case.


Dated: September 29, 2020
                                                  Respectfully Submitted,

                                                  ERICA H. MacDONALD
                                                  United States Attorney

                                                  s/ Andrew R. Winter

                                                  BY: ANDREW R. WINTER




                                              7
